DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-10, 12-17 and 19-23 on 07/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “continuously curved grooves having a continuously curved sidewall formed in one or more surfaces of the second body and a flexible temperature monitoring device disposed within the one or more continuously curved rooves, the flexible temperature monitoring device having a temperature sensing portion disposed at an end of the flexible temperature monitoring device, wherein the first body is coupled to the second body, the first surface of the first body is positioned to enclose a region that is defined by the one or more continuously curved grooves formed in the one or more surfaces of the second body and a portion of the first surface, and the flexible temperature monitoring device and the temperature sensing portion are positioned against the continuously curved sidewall of one or more of the continuously curved grooves.” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2012/0211933 to Goto in view of United States Patent Application No. 2016/0002779 to Lin et al and United States Patent Application No. 2018/0122659 to Tsuchida et al is presented below.
	The rejection is thus made FINAL.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0211933 to Goto in view of United States Patent Application No. 2016/0002779 to Lin et al and United States Patent Application No. 2018/0122659 to Tsuchida et al.
In regards to Claim 1, Goto teaches pedestal 220 Fig. 9 (and generically in 120 Fig. 1-5) for a semiconductor processing apparatus [0002-0016], comprising: a first body 221 comprising a ceramic material (as 220 is a ceramic plate made of two thin plates 221, 222 that are sintered [0050]) that includes a first surface (top of 221), wherein a plurality of heater elements (heating element 24 [0033], shown analogously in Fig. 1) are encapsulated within the first body (as shown in Fig. 1-6 and Fig. 9);  a second body 222 comprising a ceramic material (as 220 is a ceramic plate made of two thin plates 221, 222 that are sintered) that comprises one or more grooves 224a, 224b, 226  having a sidewall (sidewalls of 224a, 224b, 226) formed in one or more surfaces of the second body 222 and a temperature monitoring device 50 disposed within the one or more rooves  224a, 224b, 226, the temperature monitoring device having a temperature sensing portion 50a disposed at an end of the  temperature monitoring device [0035], wherein the first body is coupled to the second body (as shown in Fig. 5 and Fig. 9, [0050]), the first surface of the first body is positioned to enclose a region that is defined by the one or more grooves formed in the one or more surfaces of the second body and a portion of the first surface (as shown in Fig. 5 [0043] and in Fig. 9), and the temperature monitoring device and the temperature sensing portion are positioned against the sidewall of one or more of the grooves (as shown in the tapered connection 224b of Fig. 9 against 50a, [0031-0052]).  
Goto does not expressly teach that the temperature monitoring device is flexible or that the semiconductor processing apparatus is a chamber.
Lin teaches a pedestal 128 Fig. 1, 3, 5 for a semiconductor processing system 100 with a chamber 10 Fig. 1, comprising: a first body 315 comprising a ceramic material [0050] that includes a first surface (bottom surface of 315), wherein a plurality of heater elements 300 are encapsulated within the first body (as they are embedded therein); 
and a second body (the combination of 126, 133, 320, 345) comprising a ceramic material [0046] that comprises one or more continuously curved grooves (groove 335, see curvature of 335) formed in one or more surfaces of the second body (as it is formed with the flange 133 and through 345), and wherein the first body is coupled to the second body (see 315 to 345 and 126), and the first surface of the first body is positioned to enclose a region that is defined by the grooves formed in the one or more surfaces of the second body and a portion of the first surface, (as shown in Fig. 3, [0024-0064]), there being temperature monitoring devices 330 that are flexible thermocouples [0039].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goto with its generic thermocouple by modifying it with the flexible thermocouple of Lin. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As both of the thermocouples are used in a substrate support in a substrate processing apparatus, they care considered art analogous equivalents, such that it would be obvious to one of ordinary skill in the art before the effective filing date. Thus, it would be obvious to substitute the thermocouple of Goto with that of Lin. See MPEP 2143 Motivation B.
Goto does not expressly teach that the apparatus comprises a chamber.
Lin teaches that a semiconductor processing apparatus has a chamber for the pedestal, as shown in Fig. 1.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the semiconductor processing apparatus of Goto, by applying the known teachings of a chamber, as per the teachings of Lin. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As the semiconductor processing apparatus and the pedestals are analogous, the application of a chamber teaching from Lin to that of Goto’s semiconductor processing apparatus would be considered an art analogous teaching. See MPEP 2143 Motivation A.
Goto in view of Lin does not expressly teach the grooves are continuously curved.
Tsuchida teaches a pedestal Fig. 1, 2 wherein within the platen 2 of the pedestal wherein when in plan view (as shown in Fig. 2), i.e., a horizontal view, the groove of 9 has a vertical hole 9b and a horizontal hole of 9c wherein there is a first guide section 12 and a second guide section 14 that are curved ([0018], Claim 4, at least one of the first guide section and the second guide section extends curvedly), and an intermediate portion 13 can be gently bend, i.e., curved, as shown in Fig. 3, and 12 and 14 can also be gently bent [0033-0044], such that the bending or curving of the opening allows for the sheathed thermocouple to be smoothly inserted into a hole [0033-0034], [0022-0036].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goto in view of Lin, by making the groove continuously curved, as per the teachings of Tsuchida. One would be motivated to do so for the predictable result of to do in order to smoothly insert the thermocouple into the hole, which is done through the bending or curving of the opening. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 8, Goto teaches pedestal 220 Fig. 9 (and generically in 120 Fig. 1-5) for a semiconductor processing apparatus [0002-0016], comprising: a first body 221 comprising a ceramic material (as 220 is a ceramic plate made of two thin plates 221, 222 that are sintered [0050]), wherein a plurality of heater elements (heating element 24 [0033], shown analogously in Fig. 1) are encapsulated within the first body (as shown in Fig. 1-6 and Fig. 9);  a second body 222 comprising a ceramic material (as 220 is a ceramic plate made of two thin plates 221, 222 that are sintered) that comprises one or more grooves 224a, 224b, 226  having a sidewall (sidewalls of 224a, 224b, 226) formed in one or more surfaces of the second body 222 and a temperature monitoring device 50 disposed within the one or more rooves  224a, 224b, 226, the temperature monitoring device having a temperature sensing portion 50a disposed at an end of the temperature monitoring device [0035], wherein the first body is coupled to the second body (as shown in Fig. 5 and Fig. 9, [0050]), the first surface of the first body is positioned to enclose a region that is defined by the one or more grooves formed in the one or more surfaces of the second body and a portion of the first surface (as shown in Fig. 5 [0043] and in Fig. 9), and the temperature monitoring device and the temperature sensing portion are positioned against the sidewall of one or more of the grooves (as shown in the tapered connection 224b of Fig. 9 against 50a, [0031-0052]).  
Goto does not expressly teach that the temperature monitoring device is flexible or that the semiconductor processing apparatus is a chamber.
Lin teaches a pedestal 128 Fig. 1, 3, 5 for a semiconductor processing system 100 with a chamber 10 Fig. 1, comprising: a first body 315 comprising a ceramic material [0050] that includes a first surface (bottom surface of 315), wherein a plurality of heater elements 300 are encapsulated within the first body (as they are embedded therein); 
and a second body (the combination of 126, 133, 320, 345) comprising a ceramic material [0046] that comprises one or more continuously curved grooves (groove 335, see curvature of 335) formed in one or more surfaces of the second body (as it is formed with the flange 133 and through 345), and wherein the first body is coupled to the second body (see 315 to 345 and 126), and the first surface of the first body is positioned to enclose a region that is defined by the grooves formed in the one or more surfaces of the second body and a portion of the first surface, (as shown in Fig. 3, [0024-0064]), there being temperature monitoring devices 330 that are flexible thermocouples [0039].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goto with its generic thermocouple by modifying it with the flexible thermocouple of Lin. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As both of the thermocouples are used in a substrate support in a substrate processing apparatus, they care considered art analogous equivalents, such that it would be obvious to one of ordinary skill in the art before the effective filing date. Thus, it would be obvious to substitute the thermocouple of Goto with that of Lin. See MPEP 2143 Motivation B.
Goto does not expressly teach that the apparatus comprises a chamber.
Lin teaches that a semiconductor processing apparatus has a chamber for the pedestal, as shown in Fig. 1.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the semiconductor processing apparatus of Goto, by applying the known teachings of a chamber, as per the teachings of Lin. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As the semiconductor processing apparatus and the pedestals are analogous, the application of a chamber teaching from Lin to that of Goto’s semiconductor processing apparatus would be considered an art analogous teaching. See MPEP 2143 Motivation A.
Goto in view of Lin does not expressly teach the grooves are continuously curved.
Tsuchida teaches a pedestal Fig. 1, 2 wherein within the platen 2 of the pedestal wherein when in plan view (as shown in Fig. 2), i.e., a horizontal view, the groove of 9 has a vertical hole 9b and a horizontal hole of 9c wherein there is a first guide section 12 and a second guide section 14 that are curved ([0018], Claim 4, at least one of the first guide section and the second guide section extends curvedly), and an intermediate portion 13 can be gently bend, i.e., curved, as shown in Fig. 3, and 12 and 14 can also be gently bent [0033-0044], such that the bending or curving of the opening allows for the sheathed thermocouple to be smoothly inserted into a hole [0033-0034], [0022-0036].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goto in view of Lin, by making the groove continuously curved, as per the teachings of Tsuchida. One would be motivated to do so for the predictable result of to do in order to smoothly insert the thermocouple into the hole, which is done through the bending or curving of the opening. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 15, Goto teaches pedestal 220 Fig. 9 (and generically in 120 Fig. 1-5) for a semiconductor processing apparatus [0002-0016], comprising: a first body 221 comprising a ceramic material (as 220 is a ceramic plate made of two thin plates 221, 222 that are sintered [0050]) that includes a first surface (top of 221), wherein a plurality of heater elements (heating element 24 [0033], shown analogously in Fig. 1) are encapsulated within the first body (as shown in Fig. 1-6 and Fig. 9);  a second body 222 comprising a ceramic material (as 220 is a ceramic plate made of two thin plates 221, 222 that are sintered) with a center hole (hole for 32) and with one or more grooves 224a, 224b, 226  having a sidewall (sidewalls of 224a, 224b, 226) formed in one or more surfaces of the second body 222 and a temperature monitoring device 50 disposed within the one or more rooves  224a, 224b, 226, the temperature monitoring device having a temperature sensing portion 50a disposed at an end of the  temperature monitoring device [0035], wherein the first body is coupled to the second body (as shown in Fig. 5 and Fig. 9, [0050]), the first surface of the first body is positioned to enclose a region that is defined by the one or more grooves formed in the one or more surfaces of the second body and a portion of the first surface (as shown in Fig. 5 [0043] and in Fig. 9), and the temperature monitoring device and the temperature sensing portion are positioned against the sidewall of one or more of the grooves (as shown in the tapered connection 224b of Fig. 9 against 50a, [0031-0052]).  
Goto does not expressly teach that the temperature monitoring device is flexible or that the semiconductor processing apparatus is a chamber.
Lin teaches a pedestal 128 Fig. 1, 3, 5 for a semiconductor processing system 100 with a chamber 10 Fig. 1, comprising: a first body 315 comprising a ceramic material [0050] that includes a first surface (bottom surface of 315), wherein a plurality of heater elements 300 are encapsulated within the first body (as they are embedded therein); 
and a second body (the combination of 126, 133, 320, 345) comprising a ceramic material [0046] that comprises one or more continuously curved grooves (groove 335, see curvature of 335) formed in one or more surfaces of the second body (as it is formed with the flange 133 and through 345), and wherein the first body is coupled to the second body (see 315 to 345 and 126), and the first surface of the first body is positioned to enclose a region that is defined by the grooves formed in the one or more surfaces of the second body and a portion of the first surface, (as shown in Fig. 3, [0024-0064]), there being temperature monitoring devices 330 that are flexible thermocouples [0039].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goto with its generic thermocouple by modifying it with the flexible thermocouple of Lin. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As both of the thermocouples are used in a substrate support in a substrate processing apparatus, they care considered art analogous equivalents, such that it would be obvious to one of ordinary skill in the art before the effective filing date. Thus, it would be obvious to substitute the thermocouple of Goto with that of Lin. See MPEP 2143 Motivation B.
Goto does not expressly teach that the apparatus comprises a chamber.
Lin teaches that a semiconductor processing apparatus has a chamber for the pedestal, as shown in Fig. 1.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the semiconductor processing apparatus of Goto, by applying the known teachings of a chamber, as per the teachings of Lin. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As the semiconductor processing apparatus and the pedestals are analogous, the application of a chamber teaching from Lin to that of Goto’s semiconductor processing apparatus would be considered an art analogous teaching. See MPEP 2143 Motivation A.
Goto in view of Lin does not expressly teach the grooves are continuously curved.
Tsuchida teaches a pedestal Fig. 1, 2 wherein within the platen 2 of the pedestal wherein when in plan view (as shown in Fig. 2), i.e., a horizontal view, the groove of 9 has a vertical hole 9b and a horizontal hole of 9c wherein there is a first guide section 12 and a second guide section 14 that are curved ([0018], Claim 4, at least one of the first guide section and the second guide section extends curvedly), and an intermediate portion 13 can be gently bend, i.e., curved, as shown in Fig. 3, and 12 and 14 can also be gently bent [0033-0044], such that the bending or curving of the opening allows for the sheathed thermocouple to be smoothly inserted into a hole [0033-0034], [0022-0036].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Goto in view of Lin, by making the groove continuously curved, as per the teachings of Tsuchida. One would be motivated to do so for the predictable result of to do in order to smoothly insert the thermocouple into the hole, which is done through the bending or curving of the opening. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 10 and 19, Goto in view of Lin and Tsuchida teach the temperature monitoring device is a flexible thermocouple, as per the rejection of Claims 1, 8 and 15 respectively above.
In regards to Claims 5, 6, 7, 12, 13, 14, 17, 20, Goto in view of Lin and Tsuchida do not expressly teach the one or more continuously curved grooves has a constant radius, or that the groove has a radius of between about 0.5 inches and 50.0 inches, or between about 3.0 inches and 5.0 inches.
However, Tsuchida teaches that the shaft has a diameter of 45-65 mm (1.77-2.55 inches) and the diameter of the wafer has diameter of 13.775 inches, such that the radius of shaft is 0.885-1.275 inches and the wafer is 6.89 inches (such that the scale of the radius of curvature is around that range or between 0.885-6.89 inches [0022], as the thermocouple extends from the shaft to generally an edge portion of the pedestal. 
Furthermore, as [0032-0036] teaches that the shape of the groove is not limited to that of Fig. 2 and can be modified to stabilize the thermocouple and the insertion is smooth, and the angling of bending is about 30° [0028], the angling and thus the radius of curvature is implicitly a change of shape of the groove as well as a range optimization.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to change the curvature of the groove is it is an obvious change of shape. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art. It is noted that Applicant has not made any showing of criticality in the shape of shape that would tend to point toward the non-obviousness of freely selecting a radius of curvature within the diameters of the pedestal plate and shaft, as per the teachings of Tsuchiya.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Goto in view of Lin and Tsuchida expressly teach the ranges as taught are result effective variables for Goto in view of Lin and Tsuchida, such that the optimization is known within prior art conditions or through routine experimentation, as per the boundaries of the radiuses presented in the pedestal formed of Goto in view of Lin and Tsuchida to create a smooth insertion as a result of the change of shape, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art Goto in view of Lin and Tsuchida. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In regards to Claim 16, Goto in view of Lin and Tsuchida teach the curved grooves is continuously curved, as per the rejection of Claim 15 above.
In regards to Claims 21-23, Goto in view of Lin and Tsuchida teach the continuously curved grooves is on a horizontal plan, as per the rejections of Claims 1, 8, and 15 respectively above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0007412 to Busche et al which teaches a temperature control apparatus with specific curved cavities therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716